       Case 1:20-cv-03342-AJN-SN Document 85 Filed 06/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BELINDA BAKER, STARBORNE
PRODUCTIONS LLC, and STARBREACHER                       Case No. 1:20-cv-03342-AJN-SN
ENTERPRISES LLC,

                             Plaintiffs                DECLARATION OF MARK H.
                                                       MOORE IN SUPPORT OF
v.                                                     MOTION TO DISMISS PLAINTIFFS’
                                                       AMENDED COMPLAINT
BENSALZ PRODUCTIONS LLC, and EXCEL
SPORTS MANAGEMENT LLC,

                             Defendants

MARK H. MOORE hereby declares:

       1.       I am a partner in the law firm of Reavis Page Jump LLP, attorneys for Defendant

Bensalz Productions LLC (“BSP”). I submit this declaration in support of BSP’s Motion to

Dismiss Plaintiffs’ Amended Complaint. I am familiar with the facts alleged herein based upon

my first-hand knowledge thereof or my review of the case files.

       2.       A true and correct copy of Plaintiffs’ First Amended Complaint in this action,

Dkt. No. 2 is attached hereto as Exhibit 1.

       3.       A true and correct copy of Exhibit A to the Amended Complaint, a version of the

December 2011 Non-Disclosure-Confidentiality Agreement executed by Belinda R. Baker,

individually, and Richard B. Bennett, Jr., individually, is attached hereto as Exhibit 2.

       4.       A true and correct copy of Exhibit B to the Amended Complaint, a November 18,

2011 Agreement between Bensalz Productions, LLC and Starbreacher Enterprises LLC, is

attached hereto as Exhibit 3.




{01847689; 1}
         Case 1:20-cv-03342-AJN-SN Document 85 Filed 06/26/20 Page 2 of 2




         5.     A true and correct copy of a November 4, 2012 email from Gary Rhein to

Michael Skouras is attached hereto as Exhibit 4.


         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          New York, New York
                June 26, 2020


                                                       _________________________
                                                       Mark H. Moore
                                                       REAVIS PAGE JUMP LLP
                                                       41 Madison Avenue, 41st Floor
                                                       New York, NY 10010
                                                       Phone: (212) 763-4100
                                                       Fax: (212) 763-4141
                                                       mmoore@rpjlaw.com
                                                       Counsel for Defendant Bensalz Productions
                                                       LLC




{01847689; 1}
